            Case 3:19-cv-05362-LB Document 18 Filed 10/30/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                       SAN FRANCISCO DIVISION


                                        )
CENTER FOR BIOLOGICAL DIVERSITY; )                             No. 3:19-CV-05362-LB
ANIMAL LEGAL DEFENSE FUND;              )
PROJECT COYOTE / EARTH ISLAND           )                      [PROPOSED] ORDER EXTENDING
INSTITUTE,                              )                      DEFENDANTS’ RESPONSE
                                        )                      DEADLINE AND THE PARTIES’
                    Plaintiffs,         )                      CASE MANAGEMENT
                                        )                      STATEMENT DEADLINE, AND
                    v.                  )                      VACATING THE INITIAL CASE
                                        )                      MANAGEMENT CONFERENCE
USDA APHIS WILDLIFE SERVICES; JANET )
L. BUCKNALL, Deputy Administrator, USDA )
APHIS Wildlife Services,                )
                                        )
                    Defendants.         )
                                        )
        Upon consideration of the parties’ stipulation submitted on October 29, 2019, and for
good cause shown, the Court hereby orders:
        1. Defendants’ response and the parties’ Case Management Statement are due on
             January 10, 2020.
        2. The Initial Case Management Conference is vacated. reset to February 20, 2020.
           Case Management Statements due by February 13, 2020.

PURSUANT TO STIPULATION, IT IS SO ORDERED.


          October 30
DATED: _____________________, 2019                              _________________________________
                                                                LAUREL BEELER
                                                                United States Magistrate Judge




 PROPOSED ORDER                                                                                        1
 Center for Biological Diversity, et al. v. U.S. Dep’t of Agriculture APHIS Wildlife Servs., et al.,
 No. 3:19-cv-05362-LB
